FILE COPY




               IN THE SUPREME COURT OF TEXAS

                                          NO. 14-0279


 FARM BUREAU COUNTY MUTUAL INSURANCE COMPANY, Petitioner

                                               v.


                            CRISTIL ROGERS, Respondent

                                          MANDATE

       To the Trial Court of Lamar County, Greetings:
       Before our Supreme Court on January 30, 2015, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 14-0279 in the Supreme Court of Texas
       No. 06-14-00002-CV in the Sixth Court of Appeals
       No. 82106 in the County Court at Law of Lamar County, Texas, was determined; and
therein our said Supreme Court entered its judgmentor order in these words:

      THE SUPREME COURT OF TEXAS, having heard this cause on petition for review

from the Court of Appeals for the Sixth District, and having considered the appellate record and

counsels' briefs, but without hearing oral argument under Texas Rule of Appellate Procedure

59.1, concludes that the court of appeals' judgment should be affirmed.

       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:


                                     1)      The court of appeals' judgment dismissing this
                                             appeal for want of jurisdiction is affirmed;

                                     2)      Petitioner shall pay, and Respondent shall recover,
                                             the costs incurred in this Court and in the court of
                                             appeals.

       Copies of this judgment and the Court's opinion are certified to the Court of Appeals for
the Sixth District and to the County Court of Law of Lamar County, Texas, for observance.



                                           Page 1 of2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 12th day of March, 2015.
                                            Blake A. Hawthorne, Clerk




                                            By Monica Zamarripa, Deputy Clerk




                                            Page 2 of 2